COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Fitzpatrick
Argued by Teleconference


R. R. DONNELLEY & SONS COMPANY

v.          Record No. 0367-95-3        MEMORANDUM OPINION * BY
                                       JUDGE SAM W. COLEMAN, III
GLADYS V. CABELL                            MARCH 19, 1996


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Richard D. Lucas (Abigail L. Perkins; Woods,
           Rogers & Hazlegrove, on briefs), for
           appellant.
           Robert E. Evans (Evans Law Office, on brief),
           for appellee.



     R. R. Donnelley & Sons Company appeals the commission's

decision finding that Gladys V. Cabell's carpal tunnel syndrome

is an occupational disease and awarding her disability benefits.

 The Supreme Court recently decided in The Stenrich Group v.

Jemmott, ___ Va. ___, ___ S.E.2d ___ (1996) (Record Nos. 950829,

951050, and 951072), that cumulative trauma conditions,

specifically carpal tunnel syndrome, resulting from repetitive

motion are gradually incurred injuries and are not compensable

under the Virginia Workers' Compensation Act.      That decision,

although released after this case was argued, controls the issues

raised by this appeal.   Thus, because Cabell's carpal tunnel

syndrome is not compensable as an occupational disease under the

Act, we reverse the commission's award and dismiss the claim.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Reversed and dismissed.